DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/10/2022 has been entered.

Response to Amendment
The Applicant’s amendment, filed 05/10/2022, was received and entered. As the results, claims 1, 9 and 17 were amended. No claims were cancelled. No new claims were added. Therefore, claims 1-23 are pending in this instant application at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-10, 12-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 10,375,238 as cited in the previous Office Action) in view of Mandanapu et al. (US 2017/0104870).
 	Regarding claim 1, Stephens teaches a computer-implemented method for improving caller verification, the method comprising: 
registering an intended communications session by generating a key using, at least, a first call time window identifier, and storing the key in a database (i.e., an “in-use” message is created or generated for an outbound call initiated by the calling endpoint 105. The “in-use” message comprised at least a timestamp and stored at the active call database 120, as shown in figure 1; col.3, lines 51-57); 
in response to registering the intended communication session, receiving a request for caller verification, wherein the request comprises data representing a second call time window identifier (i.e., receiving a query sent from the inbound carrier 130 for a purpose of determining if the telephone number in caller ID field of the call request is currently in use; col.3 lines 61-66; it is also noted that the query comprised the telephone number copied from the caller ID field of the call request and a second timestamp inserted by the inbound carrier 130 so that the database 120 immediately process the query; col.3, line 66 through col.4, line 3); 
in response to receiving the request for caller verification, generating a comparison key based on the request (i.e., generating the query based on the call request and sent it to the database 120); 
comparing the comparison key with the key stored in the database (i.e., comparing the timestamp associated with telephone number stored in the database 120 with the second timestamp associated with the telephone number in the query; col.4, lines 6-22); and 
verifying the intended communication session in response to comparing the comparison key with the key (i.e., verifying that the call request is either “failed” or “pass”, col.4, lines 9-16 and lines 30-35).
It should be noticed that Steven failed to clearly teach the features of wherein the registering occurs during an onboarding process and before a request to initiate the intended communication session. However, Mandanapu et al. (“Mandanapu”) teaches a system and a method to authenticate calls in a telecommunication system. Mandanapu teaches that the system comprising call verification service (CVS) 100 having an API platform 110 and call control module 120, as shown in figures 1A and 1B. Mandanapu further teaches that a calling device 101 may download an application through a platform operatively connected to the CVS 100, install and store in the calling device 101. The application allows a calling party (i.e., a user A) to register with using the downloaded application (para. [0068] and [0070]). Mandanapu further teaches the API platform 110 receiving a request from a calling party (i.e., the user A of the 101) and the CVS 100 allocating and storing a first registration token that is associated at the API platform with an entry for the calling party in database 115 (para. [0056] and [0075]). Once registered, the calling party may proceed with a call using the call verification service (para. [0058] and [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of wherein the registering occurs during an onboarding process and before a request to initiate the intended communication session, as taught by Mandanapu, into view of Steven in order to provide an efficient Caller ID screening and certification for a called party when receiving an incoming call.
Regarding claim 2, note the “in-use” message, as the first hash, generated by the termination service provider 110 (col.3, lines 51-60). Also note the query, as the second hash, comprised the calling party data, callee data and the second timestamp (i.e., timestamp created by the inbound carrier 130) for storing in the database 120 to verify the call request (col.3, lines 41-47, line 62 through col.4, line 21).
Regarding claim 4, Stephens further teaches the database 120 matches the telephone number of the caller, the timestamps are within the threshold duration, etc. and transmits the results based on the verifications (col.4, lines 6-21).
Regarding claim 5, Stephen further teaches if no matches, which the telephone number was not stored in the database 120, sending a response message containing the flag “fail” to the inbound carrier 130 (col.4, lines 4-6).
 	Regarding claim 9, Stephens teaches a non-transitory, computer-readable medium storing a set of instructions that, when executed by a processor, cause: 
registering a first communications session by generating a key using, at least, a first call time window identifier, and storing the key in a database (i.e., an “in-use” message is created or generated for an outbound call initiated by the calling endpoint 105. The “in-use” message comprised at least a timestamp and stored at the active call database 120, as shown in figure 1; col.3, lines 51-57); 
in response to registering the intended communication session, receiving a request for caller verification, wherein the request comprises data representing a second call time window identifier (i.e., receiving a query sent from the inbound carrier 130 for a purpose of determining if the telephone number in caller ID field of the call request is currently in use; col.3 lines 61-66; it is also noted that the query comprised the telephone number copied from the caller ID field of the call request and a second timestamp inserted by the inbound carrier 130 so that the database 120 immediately process the query; col.3, line 66 through col.4, line 3); 
in response to receiving the request for caller verification, generating a comparison key based on the request (i.e., generating the query based on the call request and sent it to the database 120); 
comparing the comparison key with the key stored in the database (i.e., comparing the timestamp associated with telephone number stored in the database 120 with the second timestamp associated with the telephone number in the query; col.4, lines 6-22); and 
verifying the intended communication session in response to comparing the comparison key with the key (i.e., verifying that the call request is either “failed” or “pass”, col.4, lines 9-16 and lines 30-35).
It should be noticed that Steven failed to clearly teach the features of registering a first communication session for subsequent verification of a second communication session. However, Mandanapu teaches features of determining whether the recipient party is a first-time user on a first communication session. If the recipient party is the first-time user, the system then registers and/or records the voice prompt associated with a phone number associated with the recipient party for subsequent replay with each incoming verified (subsequent verification of a second communication session)(para. [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of registering a first communication session for subsequent verification of a second communication session, as taught by Mandanapu, into view of Steven in order to provide an efficient Caller ID screening and certification for a called party when receiving an incoming call.
Regarding claim 10, note the “in-use” message, as the first hash, generated by the termination service provider 110 (col.3, lines 51-60). Also note the query, as the second hash, comprised the calling party data, callee data and the second timestamp (i.e., timestamp created by the inbound carrier 130) for storing in the database 120 to verify the call request (col.3, lines 41-47, line 62 through col.4, line 21).
Regarding claim 12, Stephens further teaches the database 120 matches the telephone number of the caller, the timestamps are within the threshold duration, etc. and transmits the results based on the verifications (col.4, lines 6-21).
Regarding claim 13, Stephen further teaches if no matches, which the telephone number was not stored in the database 120, sending a response message containing the flag “fail” to the inbound carrier 130 (col.4, lines 4-6).
Regarding claim 14, note col.3, lines 5-8; col.4, lines 18-21.
Regarding claim 15, note that if the call is not answered or the call is completed, the database 120 erases the record for the telephone number as unregistering the intended communication session (col.4, lines 36-52).

 	Regarding claim 17, Stephens teaches a system for improving caller verification (i.e., hardware elements, such as the termination service provider 110, inbound carrier 130 and database 120, as shown in figure 1), the system comprising: 
a processor (i.e., a processor or microprocessor, etc., col.6, lines 14-23); 
a memory operatively connected to the processor and storing instructions (i.e., machine-readable medium, col.6, line 39 through col.7, line 8) that, when executed by the processor, cause:
registering an intended communications session by generating a key using, at least, a first call time window identifier, and storing the key in a database (i.e., an “in-use” message is created or generated for an outbound call initiated by the calling endpoint 105. The “in-use” message comprised at least a timestamp and stored at the active call database 120, as shown in figure 1; col.3, lines 51-57); 
in response to registering the intended communication session, receiving a request for caller verification, wherein the request comprises data representing a second call time window identifier (i.e., receiving a query sent from the inbound carrier 130 for a purpose of determining if the telephone number in caller ID field of the call request is currently in use; col.3 lines 61-66; it is also noted that the query comprised the telephone number copied from the caller ID field of the call request and a second timestamp inserted by the inbound carrier 130 so that the database 120 immediately process the query; col.3, line 66 through col.4, line 3); 
in response to receiving the request for caller verification, generating a comparison key based on the request (i.e., generating the query based on the call request and sent it to the database 120); 
comparing the comparison key with the key stored in the database (i.e., comparing the timestamp associated with telephone number stored in the database 120 with the second timestamp associated with the telephone number in the query; col.4, lines 6-22); and 
verifying the intended communication session in response to comparing the comparison key with the key (i.e., verifying that the call request is either “failed” or “pass”, col.4, lines 9-16 and lines 30-35).
It should be noticed that Steven failed to clearly teach the features of wherein the registering occurs during an onboarding process and before a request to initiate the intended communication session. However, Mandanapu teaches a system and a method to authenticate calls in a telecommunication system. Mandanapu teaches that the system comprising call verification service (CVS) 100 having an API platform 110 and call control module 120, as shown in figures 1A and 1B. Mandanapu further teaches that a calling device 101 may download an application through a platform operatively connected to the CVS 100, install and store in the calling device 101. The application allows a calling party (i.e., a user A) to register with using the downloaded application (para. [0068] and [0070]). Mandanapu further teaches the API platform 110 receiving a request from a calling party (i.e., the user A of the 101) and the CVS 100 allocating and storing a first registration token that is associated at the API platform with an entry for the calling party in database 115 (para. [0056] and [0075]). Once registered, the calling party may proceed with a call using the call verification service (para. [0058] and [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of wherein the registering occurs during an onboarding process and before a request to initiate the intended communication session, as taught by Mandanapu, into view of Steven in order to provide an efficient Caller ID screening and certification for a called party when receiving an incoming call.
Regarding claim 18, Steven further teaches the “in-use” message, as the first hash, generated by the termination service provider 110 (col.3, lines 51-60). Also note the query, as the second hash, comprised the calling party data, callee data and the second timestamp for the database 120 to verify the call request (col.3, lines 41-47, line 62 through col.4, line 21).
Regarding claim 19, Steven further teaches the limitations of the claim in col.3, lines 5-8; col.4, lines 18-21.
Regarding claim 20, Steven further teaches that if the call is not answered or the call is completed, the database 120 erases the record for the telephone number as unregistering the intended communication session (col.4, lines 36-52).
Regarding claims 21 and 22, Steven further teaches the “in-use” message, as the first hash, generated by the termination service provider 110 (col.3, lines 51-60). Also note the query, as the second hash, comprised the calling party data, callee data and the second timestamp (i.e., timestamp created by the inbound carrier 130) for storing in the database 120 to verify the call request based on both the caller phone number and callee phone number (col.3, lines 41-47, line 62 through col.4, line 21).

Claims 3, 6-8, 11, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (US 10,375,238) in view of Mandanapu et al. (US 2017/0104870) as applied to claims 1, 9 and 17 above, and further in view of Tu et al. (US 2017/0264443) or Tredoux et al. (US 2014/0298035)(Tu and Tredoux were cited in the previous Office Action).
 	Regarding claims 3 and 11, Stephens and Mandanapu, in combination, teaches all subject matters as claimed above, except for the keys each further comprising a shared token or a cryptographic salt. However, Tu et al. (“Tu”) teaches a feature of generating caller’s caller identity certificate (CIC) consisting of caller’s routing address (i.e., caller data or telephone number), a public key, other identity information and a CIC expiration time or timestamp (para. [0064] and [0066]). Stephens also teaches the feature of generating a communication session token (CST) and sending the CST along with the CIC to a recipient of an intended communication session (para. [0077]-[0078]). Tredoux et al. (Tredoux) teaches a cryptographic salt used in a key in paragraph [0053].
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of generating the keys each further comprising a share token or cryptographic salt, as taught by Tu or Tredoux, into view of Stephens and Mandanapu in order to increase more security for the intended communication session.
	Regarding claims 6 and 7, Tu further teaches the CIC and token CST as the key being sent to the recipient when the caller initiated the call comprising the pre-registered set of caller phone number (caller’s routing address), callee telephone number (recipient’s routing address) (para. [0066], [0077] and [0078]).
Regarding claims 8, 16 and 23, Stephens teaches the intended communication session is a call (col.3, lines 41-47). Tu teaches such limitations in paragraph [0083].

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 10,375,238 as cited in the previous Office Action) in view of Kats et al. (US 2021/0344793).
 	Regarding claim 1, Stephens teaches a computer-implemented method for improving caller verification, the method comprising: 
registering an intended communications session by generating a key using, at least, a first call time window identifier, and storing the key in a database (i.e., an “in-use” message is created or generated for an outbound call initiated by the calling endpoint 105. The “in-use” message comprised at least a timestamp and stored at the active call database 120, as shown in figure 1; col.3, lines 51-57); 
in response to registering the intended communication session, receiving a request for caller verification, wherein the request comprises data representing a second call time window identifier (i.e., receiving a query sent from the inbound carrier 130 for a purpose of determining if the telephone number in caller ID field of the call request is currently in use; col.3 lines 61-66; it is also noted that the query comprised the telephone number copied from the caller ID field of the call request and a second timestamp inserted by the inbound carrier 130 so that the database 120 immediately process the query; col.3, line 66 through col.4, line 3); 
in response to receiving the request for caller verification, generating a comparison key based on the request (i.e., generating the query based on the call request and sent it to the database 120); 
comparing the comparison key with the key stored in the database (i.e., comparing the timestamp associated with telephone number stored in the database 120 with the second timestamp associated with the telephone number in the query; col.4, lines 6-22); and 
verifying the intended communication session in response to comparing the comparison key with the key (i.e., verifying that the call request is either “failed” or “pass”, col.4, lines 9-16 and lines 30-35).
It should be noticed that Stevens failed to clearly teach the features of wherein the registering occurs during an onboarding process and before a request to initiate the intended communication session. However, Kats et al. (“Kats”) teaches a method of processing of caller registration with an architecture 100, as shown in figure 1 (para. [0621]). Kats further teaches that when a caller registers with the architecture 100, the caller can provide information that may be provided to the target device so that a next call from the caller will reply on the provided information (para. [0622]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of wherein the registering occurs during an onboarding process and before a request to initiate the intended communication session, as taught by Kats, into view of Steven in order to provide an efficient Caller ID screening and certification for a called party when receiving an incoming call.
Regarding claim 9, Stephens teaches a non-transitory, computer-readable medium storing a set of instructions that, when executed by a processor, cause: 
registering a first communications session by generating a key using, at least, a first call time window identifier, and storing the key in a database (i.e., an “in-use” message is created or generated for an outbound call initiated by the calling endpoint 105. The “in-use” message comprised at least a timestamp and stored at the active call database 120, as shown in figure 1; col.3, lines 51-57); 
in response to registering the intended communication session, receiving a request for caller verification, wherein the request comprises data representing a second call time window identifier (i.e., receiving a query sent from the inbound carrier 130 for a purpose of determining if the telephone number in caller ID field of the call request is currently in use; col.3 lines 61-66; it is also noted that the query comprised the telephone number copied from the caller ID field of the call request and a second timestamp inserted by the inbound carrier 130 so that the database 120 immediately process the query; col.3, line 66 through col.4, line 3); 
in response to receiving the request for caller verification, generating a comparison key based on the request (i.e., generating the query based on the call request and sent it to the database 120); 
comparing the comparison key with the key stored in the database (i.e., comparing the timestamp associated with telephone number stored in the database 120 with the second timestamp associated with the telephone number in the query; col.4, lines 6-22); and 
verifying the intended communication session in response to comparing the comparison key with the key (i.e., verifying that the call request is either “failed” or “pass”, col.4, lines 9-16 and lines 30-35).
It should be noticed that Steven failed to clearly teach the features of registering a first communication session for subsequent verification of a second communication session. However, Kats teaches a call registration as a first communication session, from a future call (i.e., a second communication session) wherein the call registration provides to a server a call reason (i.e., a call code) which may be a form of caller registration for subsequent verification of the future call or second communication session (para. [0627]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of wherein the registering occurs during an onboarding process and before a request to initiate the intended communication session, as taught by Kats, into view of Steven in order to provide an efficient Caller ID screening and certification for a called party when receiving an incoming call.
 	Regarding claim 17, Stephens teaches a system for improving caller verification (i.e., hardware elements, such as the termination service provider 110, inbound carrier 130 and database 120, as shown in figure 1), the system comprising: 
a processor (i.e., a processor or microprocessor, etc., col.6, lines 14-23); 
a memory operatively connected to the processor and storing instructions (i.e., machine-readable medium, col.6, line 39 through col.7, line 8) that, when executed by the processor, cause:
registering an intended communications session by generating a key using, at least, a first call time window identifier, and storing the key in a database (i.e., an “in-use” message is created or generated for an outbound call initiated by the calling endpoint 105. The “in-use” message comprised at least a timestamp and stored at the active call database 120, as shown in figure 1; col.3, lines 51-57); 
in response to registering the intended communication session, receiving a request for caller verification, wherein the request comprises data representing a second call time window identifier (i.e., receiving a query sent from the inbound carrier 130 for a purpose of determining if the telephone number in caller ID field of the call request is currently in use; col.3 lines 61-66; it is also noted that the query comprised the telephone number copied from the caller ID field of the call request and a second timestamp inserted by the inbound carrier 130 so that the database 120 immediately process the query; col.3, line 66 through col.4, line 3); 
in response to receiving the request for caller verification, generating a comparison key based on the request (i.e., generating the query based on the call request and sent it to the database 120); 
comparing the comparison key with the key stored in the database (i.e., comparing the timestamp associated with telephone number stored in the database 120 with the second timestamp associated with the telephone number in the query; col.4, lines 6-22); and 
verifying the intended communication session in response to comparing the comparison key with the key (i.e., verifying that the call request is either “failed” or “pass”, col.4, lines 9-16 and lines 30-35).
It should be noticed that Stevens failed to clearly teach the features of wherein the registering occurs during an onboarding process and before a request to initiate the intended communication session. However, Kats teaches a method of processing of caller registration with an architecture 100, as shown in figure 1 (para. [0621]). Kats further teaches that when a caller registers with the architecture 100, the caller can provide information that may be provided to the target device so that a next call from the caller will reply on the provided information (para. [0622]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the features of wherein the registering occurs during an onboarding process and before a request to initiate the intended communication session, as taught by Kats, into view of Steven in order to provide an efficient Caller ID screening and certification for a called party when receiving an incoming call.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        	
						
Date: May 2022